

116 HR 5763 IH: National Telehealth Strategy and Data Advancement Act
U.S. House of Representatives
2020-02-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 5763IN THE HOUSE OF REPRESENTATIVESFebruary 5, 2020Mr. Gianforte (for himself and Ms. Eshoo) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend the Public Health Service Act to advance telehealth by developing a plan for adoption and
			 coordination by Federal agencies, and for other purposes.
	
 1.Short titleThis Act may be cited as the National Telehealth Strategy and Data Advancement Act. 2.Recommendations on framework to advance telehealth (a)In generalSection 330I of the Public Health Service Act (42 U.S.C. 254c–14) is amended—
 (1)in subsection (a)— (A)in paragraph (1) to read as follows:
						
 (1)DirectorThe term Director means the Director of the Office for the Advancement of Telehealth as established under subsection (c).; and
 (B)in paragraph (7), by inserting Such term includes connected care. after health.; (2)in subsection (b), by striking under section 301 and inserting under subsection (d);
 (3)in subsection (c)— (A)in paragraph (1)—
 (i)by striking Health Resources and Services Administration and inserting Office of the Secretary; and (ii)by inserting (referred to in this section as the Office) after Telehealth; and
 (B)in paragraph (2), by striking under section 301 and inserting under subsection (d); (4)in subsection (h), by striking , in a publication of the Health Resources and Services Administration, and inserting on a publicly accessible website of the Department of Health and Human Services, a; and
 (5)by striking subsection (s) and inserting the following:  (s)Plan and recommendations To advance telehealth (1)In generalThe Secretary shall—
 (A)not later than one year after the date of the enactment of this Act develop a plan for the adoption, advancement, and coordination of telehealth by Federal agencies;
 (B)update every two years the plan developed under subparagraph (A) and make recommendations to improve access to telehealth, coordination of telehealth by Federal agencies, and health outcomes with respect to the use of telehealth as a means to deliver health care services as the Secretary determines to be appropriate;
 (C)standardize Federal telehealth grant processes and data reporting to build a comprehensive evidence base in order to enable high-quality and effective use of telehealth to deliver health care services;
 (D)provide assistance to regional and national entities to enable greater use of telehealth in health care delivery by individuals, health care providers, cities, and States;
 (E)provide Federal governance and oversight of Federal expenditures on telehealth and broadband that facilitate the delivery of telehealth services; and
 (F)ensure information sharing, cross-Federal collaboration, and accountability across all Federal agencies.
 (2)RecommendationsThe plan under paragraph (1)(A) shall include recommendations to address each of the following: (A)Achieving a standardized application system for Federal telehealth grants across the Department of Health and Human Services, the Department of Agriculture, the Department of Defense, and other agencies as the Secretary determines to be appropriate.
 (B)Establishing a publicly available database of all telehealth grants across Federal agencies. (C)Establishing a standardized set of outcome measures with a focus on cost and quality of care delivered via telehealth.
 (D)Requiring recipients of Federal telehealth grants to report standardized outcomes measures. (E)Standardizing data collection and reporting across recipients of Federal telehealth grants.
 (F)Developing a public repository for data reported for research purposes through the standardized set of outcome measures under subparagraph (C) by recipients of Federal telehealth grants.
 (G)Protecting information disclosed in subparagraph (F) by applying the provisions of the HIPAA privacy regulation (as defined in section 1180(b)(3) of the Social Security Act (42 U.S.C. 1320d–9)) to the entity receiving and disclosing such information in the same manner as such provisions would apply to such information if received or disclosed by a covered entity (as such term is defined for purposes of such regulation).
 (H)Incentivizing research on reported data to build a strong base of evidence on the impacts of telehealth on cost and quality of care.
 (I)Additional priority target areas as determined appropriate by the Secretary. (3)ConsultationIn developing recommendations under subparagraphs (A) through (E) of paragraph (2), the Secretary shall consult with the following individuals or their designees:
 (A)The heads of each agency, division, element, or organization under the Department of Health and Human Services.
 (B)The Secretary of Veterans Affairs. (C)The Secretary of Defense.
 (D)The Director of the Office of Management and Budget. (E)The Comptroller General of the United States.
 (F)The Chairman of the Federal Communications Commission. (G)The Chairman of the Federal Trade Commission.
 (H)The Director of the National Institute of Standards and Technology. (I)The Director of the National Science Foundation.
 (J)The Administrator of the National Aeronautics and Space Administration. (K)The head of any other Federal agency that the Secretary determines to be appropriate.
 (4)Public comment periodNot later than 3 months after developing the plan required under paragraph (1)(A), the Secretary shall publish in the Federal Register a notice providing for an opportunity for the public to comment on the recommendations developed under subparagraphs (A) through (E) of paragraph (2).
							(5)Reports
 (A)In generalThe Secretary shall submit to Congress a biennial report on Federal expenditures on telehealth and the progress of agencies adopting and effectively using telehealth.
 (B)Elements of reportEach report shall include the following: (i)An update on Federal investments in telehealth.
 (ii)An assessment of the percentage of the costs of health care services delivered via telehealth that are paid using Federal funds.
 (iii)An update on efforts to improve access to telehealth. (t)Authorization of appropriationsThere are authorized to be appropriated to carry out this section—
 (1)for grants under subsection (d)(1), $30,000,000 for each of fiscal years 2021 through 2025; (2)for grants under subsection (d)(2), $10,000,000 for each of fiscal years 2021 through 2025; and
 (3)for the activities described in subsection (s), $10,000,000 for each of fiscal years 2021 through 2025..
 (b)Conforming amendmentSection 330K(b)(1) of the Public Health Service Act (42 U.S.C. 254c–16(b)(1)) is amended by striking Health Resources and Services Administration and inserting Office of the Secretary.
			